Citation Nr: 0935796	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-17 138	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
15, 1994, for the grant of service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 3, 
1995, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 until 
January 1966 and from February 1966 until October 1974.  He 
also served on active duty in September and October 1990.  

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that decision, the RO denied the 
Veteran's claim for an effective date earlier than December 
15, 1994, for the grant of service connection for PTSD, as 
well as his claim for an effective date earlier than June 3, 
1995, for a TDIU.

In April 2008, as support for his claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  A February 1997 rating decision granted service 
connection for PTSD and assigned a retroactive effective date 
of December 15, 1994, for that award.

2.  The Veteran did not timely appeal the effective date of 
that award.

3.  An August 1999 rating decision also granted a TDIU and 
assigned a retroactive effective date of June 3, 1995, for 
that award. 

4.  The Veteran did not timely appeal the effective date of 
that award, either.

5.  On April 4, 2006, the RO received the Veteran's free-
standing claim for an effective date earlier than December 
15, 1994, for the grant of service connection for PTSD, as 
well as his free-standing claim for an effective date earlier 
than June 3, 1995, for the TDIU award.
CONCLUSIONS OF LAW

1.  The Veteran's claim for an effective date earlier than 
December 15, 1994, for the grant of service connection for 
PTSD has no legal merit.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008); Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).

2.  The Veteran's claim for an effective date earlier than 
June 3, 1995, for the award of a TDIU also has no legal 
merit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1994, the Veteran filed a claim for service 
connection for PTSD.  In February 1997, the RO granted his 
claim and assigned a 30 percent rating for the PTSD, 
effective retroactively from December 15, 1994, the date of 
receipt of his claim.  Although he appealed that decision 
with respect to the 30 percent rating assigned for his PTSD, 
see Fenderson v. West, 12 Vet. App. 119 (1998), he did not 
similarly file a timely notice of disagreement (NOD) to 
initiate an appeal regarding the effective date of the grant 
of service connection for this condition.  
See 38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002).  And consequently, that decision became 
final and binding on him concerning the effective date.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In May 1996, the Veteran also filed a claim for a TDIU.  The 
RO initially denied his TDIU claim in a February 1997 rating 
decision.  He appealed that decision to the Board.  And after 
the Board remanded this claim in March 1998 for additional 
development and consideration, the RO issued another decision 
in August 1999 granting the TDIU claim and assigning a 
retroactive effective date of June 3, 1995, the date the 
Veteran had last worked.  Again, since he made no attempt to 
file a timely NOD concerning the effective date of that 
award, that decision concerning the effective also became 
final and binding on him.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

On April 4, 2006, the Veteran filed a claim for an effective 
date earlier than December 15, 1994, for the grant of service 
connection for PTSD, as well as a claim for an effective date 
earlier than June 3, 1995, for his TDIU award.  The RO 
denied both claims on the merits in August 2006, and this 
appeal ensued.  However, according to a decision by the U.S. 
Court of Appeals for Veterans Claims (Court), his free-
standing claims for earlier effective dates must be dismissed 
as a matter of law.

In Rudd v. Nicholson, 20 Vet. App. 296. 297-98 (2006), the 
Court held that once a decision establishing an effective 
date becomes final and binding, the only way the decision can 
be revised is if it is collaterally attacked and shown to 
involve clear and unmistakable error (CUE).  See also 
38 C.F.R. § 3.105(a).  The Court noted that any other result 
would vitiate the rule of finality.  In other words, 
the Court has found that there is no free-standing claim for 
an earlier effective date.  When a claim like this is raised, 
the appeal must be dismissed.  Id.

Based on the holding of the Rudd case, the Board is without 
legal authority to adjudicate the Veteran's earlier-
effective-date claims on a basis other than CUE.  And since 
he has not raised the issue of CUE concerning either the 
February 1997 or August 1999 rating decision, his claims must 
be dismissed for this deficiency in his pleading.  Despite 
the contentions he made during his hearing to the contrary, 
there is no indication he filed a claim for service 
connection for PTSD prior to December 15, 1994.  So that 
marks the effective date of the grant of service connection 
since he did not file a claim for service connection for this 
specific condition within one year of his discharge from 
service.  See 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  An informal claim must 
identify the benefit sought.  


The word "claim" is often used synonymously with 
"application" and defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999).

Also in his hearing testimony, the Veteran argued that, since 
he received an early discharge from the military in 1974 and 
immediately filed a claim for VA disability compensation, but 
was not examined as he should have been, his TDIU should date 
back to 1974.  But while it is true that he filed an 
application (VA Form 21-526) for VA compensation or pension 
benefits in October 1974, rather immediately after his 
discharge from service that same month, the disability he 
mentioned was a right leg condition (more specifically, 
residuals of a gunshot wound).  And the RO did indeed have 
him examined in connection with his initial claim.  Although 
he failed to report for the initial medical evaluation, see 
the RO's January 1976 letter, the examination was rescheduled 
and conducted in March 1976.  He also had several tests 
(barium enema and upper GI series) and X-rays in March and 
April 1976 in connection with that examination.  And in 
September 1976 the RO granted service connection for several 
disabilities - namely, asthmatic bronchitis, numerous shell 
fragment wound (SFW) scars, and an abdominal surgical scar.  
He did not, however, make any allegation that he was 
unemployable (i.e., incapable of obtaining and maintaining 
substantially gainful employment) because of disability 
related to his military service and, therefore, entitled to a 
TDIU.  VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Rather, it was not until many years later - June 3, 1995, 
when the Veteran last worked and could no longer in a 
substantially gainful occupation on account of the severity 
of his service-connected disabilities, which, incidentally, 
now included his PTSD.  So that marks the effective date of 
his TDIU.  This because, generally, the effective date of an 
award of a claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

A TDIU claim is a claim for increased compensation and, 
therefore, the effective date rules for increased 
compensation claims apply to a TDIU claim.  Hurd v. West, 13 
Vet. App. 449 (2000).  The pertinent criteria for the 
effective date of an award for an increase in compensation 
are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 
3.400(o)(1), 3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126 (1997), the Court 
discussed the three possible effective dates that may be 
assigned for an increase in compensation depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

So the effective date assigned in this instance was 
appropriate.

Furthermore, since the Veteran's claims are being dismissed 
absent a pleading, much less showing, of CUE in the prior 
decisions mentioned, the duty-to-notify and duty-to-assist 
provisions of the Veterans Claims Assistance Act (VCAA) do 
not apply.  Indeed, VA must refrain from providing assistance 
in obtaining evidence when the Appellant, as in this case, is 
ineligible for the benefit sought because of lack of legal 
entitlement.  38 C.F.R. § 3.159(d).  See also VAOPGCPREC 5-
2004 (notice and assistance pursuant to the VCAA are not 
required where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed 
benefit); see also Mason v. Principi, 16 Vet. App. 129 
(2002).


ORDER

The appeal is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


